Citation Nr: 1333115	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  04-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of disability compensation in the amount of $1,970.66, to include the propriety of the creation of the debt.

(The appeal pertaining to the claims for increased ratings for the service-connected chronic obstructive pulmonary disease, radiculopathy of the right lower extremity, and sinusitis with allergic rhinitis is the subject of a separate document.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H.J. Baucom, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974, and March 1978 to April 1980. 

The case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Committee on Waivers and Compromises (Committee) located at the RO in Philadelphia, Pennsylvania.

This matter was remanded to the RO in April 2009, in April 2011 and again in July 2013 for additional development.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Disappointingly, further remand is required.  In July 2013 the Board remanded the claim for failure to comply with the prior, April 2011 remand instructions.  The claim was sent to the AMC, to the RO and was then sent back to the Board however, no action was taken.  The claim has not been readjudicated.  

There is no indication in either the electronic (Virtual VA and/orVBMS) or paper claims file that the RO took any action, or decided that no action was needed, or even considered the Board's instructions.  The Board is required to remand the claim again.  Stegall v. West, 11 Vet. App. 268 (1998).

The July 2013 remand reasons and instructions are again included hereinbelow. 

The Veteran in this case was incarcerated at a Commonwealth of Virginia correctional facility beginning on April 28, 2005.  In August 2005, the Veteran's spouse notified VA that the Veteran was incarcerated.

In January 2007, the RO notified the Veteran that his compensation payments were being reduced retroactively based on the recent receipt of information showing that he was incarcerated.  This reduction was made effective beginning on September 23, 2006 and resulted in an overpayment of compensation in the amount of $1,970.66.

Under VA law and regulations, a person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).

In the case of a Veteran with a service-connected disability rated at 20 percent or more, the Veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent. 38 C.F.R. § 3.665(d).  If a disability evaluation is less than 20 percent, the Veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a), 38 C.F.R. § 3.665(d).

As noted on remand in April 2011, the Veteran disputed the creation of the overpayment.  The Veteran had not disputed that he was incarcerated for the time period in question.

The Veteran argued that he was not convicted of a felony on July 24, 2006.  He contended, rather, that the conviction for a felony and incarceration due to this conviction began on September 12, 2006.  The record showed that the Veteran's jury trial was held on July 24, 2006 and the final disposition and sentencing was on September 12, 2006.

The Veteran submitted a Sentencing Order from the Circuit Court of the City of Virginia Beach, which showed that he was sentenced for a felony conviction on September 12, 2006.

In a Brief, the Veteran's representative questioned the propriety of the creation of the debt.  The representative asserted that September 12, 2006 should be the earliest date from which the reduction of the Veteran's benefits should be calculated based on his being incarcerated for a felony conviction.

In April 2011, the Board found the RO had failed to request additional information from the State of Virginia to ascertain when the Veteran was first incarcerated based upon a commission of a felony, pursuant to the directives of an April 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board found that it could not properly adjudicate the Veteran's claim for waiver of recovery of the overpayment indebtedness without further development of the record.

As such, the RO was ordered to contact the Circuit Court of the City of Virginia Beach and request information as to the exact date of the felony conviction for petit larceny in 2006.  The RO was directed to ask the Court to clarify the legal basis for the incarceration of the Veteran on April 28, 2005 (the date of the arrest) to September 12, 2006 (the date of the sentencing for the felony conviction).

The RO was also directed to ask the Court to specify whether the Veteran was incarcerated for a felony conviction on July 24, 2006 (the date of the conviction). The Board found this information was needed as it was not clear from the record when the Veteran was first incarcerated for a felony conviction.

Additionally, the Board found the Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the assessed overpayments, including a complete financial status report, citing all current income, expenses and assets.

On remand, information concerning the Veteran's criminal history was obtained. Additionally, a financial status report was submitted, as requested.

Based on documents from Virginia Beach Circuit Court, in a November 2011 letter the Veteran was notified that the "incarceration rate" to his benefit payment had been adjusted.  The effective date of the "incarceration rate" was moved to November 12, 2006, based on a September 12, 2006 date of felony conviction. November 12, 2006 was determined to be the 61st day following the date of conviction.  

Prior to this, the effective date for the "incarceration rate" based on the felony conviction had been October 8, 2006.  In response, including in correspondence dated in December 2011, the Veteran continued to dispute the validity of the debt, as well as the fact that he had been forced to repay the debt over time through a reduction in benefits.   He requested VA repay him the roughly $1900 that he had paid to satisfy the debt.

According to a handwritten note in a Deferred Rating Decision of May 2012, the RO determined that the adjustment carried out in the November 2011 letter was a "full grant" of the benefits sought.  No further action on this appeal was taken.  The claim was not readjudicated.  

The Board does not agree that this claim has been granted in full.  The Veteran continues to dispute the amount of the debt.  There is no indication that he has been reimbursed for his satisfaction of the debt.

The RO did not determine that the debt was invalid, or that the overpayment should be waived.  Rather, the RO simply adjusted the effective date of the Veteran's reduction in benefits due to felony conviction by one month.

According to the terms of the April 2011 remand, after completing the requested action, the RO was to readjudicate the claim.  In Remand Directive #3, the RO was specifically instructed to readjudicate the claim by initially addressing the propriety of the creation of the overpayment of compensation benefits. If the indebtedness was found to be valid, the RO was to readjudicate the claim in light of the Veteran's request for waiver of recovery of an overpayment of VA compensation benefits pursuant to 38 C.F.R. § 1.965(a) and each element of the equity and good conscience standard.  If any benefit sought on appeal remained denied, the RO was to provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The RO did not readjudicate the claim to address the propriety of the overpayment. The RO did not then readjudicate the Veteran's request for waiver of recovery of an overpayment of VA compensation benefits pursuant to 38 C.F.R. § 1.965(a), addressing each element of the equity and good conscience standard.  Under these circumstances, the Board has no alternative but to remand the claim.  See Stegall, 11 Vet. App. at 271.


Accordingly, this matter is REMANDED for the following action:

The RO should take all indicated action in order to readjudicate the appeal by initially addressing the propriety of the creation of the overpayment of compensation benefits.  If the indebtedness is found to be valid, the RO should readjudicate the claim in light of the Veteran's request for waiver of recovery of an overpayment of VA compensation benefits pursuant to 38 C.F.R. § 1.965(a) and each element of the equity and good conscience standard.

In so doing, please note that at present, the benefit sought on appeal has not been granted in full, contrary to the May 2012 Deferred Rating Decision finding.  The Veteran continues to dispute the validity of the debt, and seeks reimbursement from VA for his satisfaction of the debt.

If, after fully readjudicating the claim, any benefit sought on appeal remains denied, the RO MUST provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

